DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 13-16, in the reply filed on 7/12/2021 is acknowledged.  Claims 1-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.
Specification/Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: given that the claimed “Al2O5 3H2O” is not a proper chemical formula for “Aluminum Tri-Hydrate” which is recited in the specification (see Page 2, lines 1 and 15; and Page 4, line 13), the specification is objected to as failing to provide proper antecedent basis for instant claims 14 and 16.
Alternatively, if the chemical formula of claims 14 and 16 is meant to be aluminum trihydrate as recited in the instant specification, then claims 14 and 16 are objected to for reciting an incorrect chemical formula for aluminum trihydrate.  Appropriate correction is required.
Claim Interpretation
For examination purposes with respect to prior art, the Examiner has assumed that the compound recited in claims 14 and 16 is meant to be aluminum trihydrate (“Al2O3 3H2O”) with “3” as the second subscript not “5” (or also known to have the chemical formula Al(OH)3 or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US2005/0173244.)  Hayashi discloses a three-dimensional combination of graphite or expanded graphite (reading upon the broadly claimed “graphene”), polytetrafluoroethylene (PTFE, a non-conducive polymer), and carbon black particles that as shown in Fig. 1 are filled around the graphite and are substantially electrically connected thereto (reading upon the claimed “associated with the perimeter of said graphene and supplying electrons to said graphene” as recited in instant claim 13); wherein the combined use of graphite and carbon black as the conductive substance is preferred because, provided that the amount of the conductive substance is equal, the volume resistance can be lowered; thereby anticipating instant claim 13 (Entire document, particularly Abstract, Paragraph 0060-0061 and 0076; Fig. 1).
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US2015/0294752).  Wu discloses a graphene masterbatch to be blended with a polymer material to form a composite material, wherein the graphene masterbatch comprises a base resin such as polycarbonate and/or acrylonitrile-butadiene-styrene (reading upon the claimed non-conductive polymer), electrically conductive carbon black, surface-modified graphene nanoplatelets, and a dispersant wherein the surface-modified graphene nanoplatelets have improved compatibility with carbon black and polymer material so as to achieve homogeneous mixing thereby enhancing the cohesive strength and electrical conductivity of the composite base material, and more specifically are formed by covering the surface of the graphene nanoplatelet with a modifying agent including a coupling agent containing functional groups use to activate chemical reaction so as to form chemical bonds with the carbon black and the base resin (reading upon the broadly claimed “carbon black particles associated with the perimeter of said graphene and supplying electrons to said graphene”; Entire document, particularly Abstract; Paragraphs 0007, 0012-0017 and 0024; Examples).  Wu discloses that the graphene nanoplatelets have a two dimensional planar structure while the carbon black is an intrinsic particle with a three dimensional structure such that the combination of the graphene nanoplatelets and the carbon black form an effective network in the plastic base material (reading upon the claimed “three dimensional combination”), thereby achieving excellent performance at a lower content of the additives (Paragraph 0021); and hence Wu anticipates instant claim 13.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauro (US2016/0035456).  Sauro discloses an electrically conductive polymer composition that can be formed into various articles that require electrical conductivity such as electromagnetic shields (Paragraph 0006) and larger three-dimensional objects (Paragraph 0072), wherein the  by Sauro anticipates the claimed “three dimensional combination” as recited in instant claim 13.
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (USPN 5,178,797).  Evans discloses an improved conductive polymer composition comprising (a) a polymer, particularly a polyolefin (reading upon the claimed non-conductive polymer, Col. 3, lines 32-41, Examples); (b) a conductive filler component consisting essentially of carbon black and/or graphite dispersed in the polymer in a content of 5 to 65% by volume of the composition, with examples having a weight content range from about 16 to about 34wt% 2O3 3H2O, as utilized in the examples (Col. 2, lines 54-58); wherein given the volume content disclosed by Evans for the conductive filler component, particularly as in the examples, and that “graphite” particles as disclosed by Evans are inherently formed of “graphene”, the invention taught by Evans comprising a mixture of carbon black and graphite as the conductive filler component dispersed in the non-conductive polymer with the alumina trihydrate, Al2O3 3H2O, anticipates the broadly claimed invention as recited in instant claims 13-14 given that the dispersed carbon black particles would inherently be “associated with the perimeter” of said dispersed graphite and thus “of said graphene” and “supplying electrons to said graphene” as in the claimed invention (Entire document, particularly Abstract; Col. 2, lines 3-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durant (US2017/0049011).  Durant discloses a vent for use in an electronic device for absorbing electromagnetic radiation, which includes a body 22 comprising a thermoplastic polymer, particularly those as disclosed in Paragraph 0038 (reading upon the claimed non-conducive polymer); a radiation-absorbing filler 24 distributed throughout said thermoplastic polymer as shown in Fig. 2 for absorbing electromagnetic radiation, particularly carbon black, carbon fiber, graphene or a combination thereof (Paragraph 0009) in a volume concentration of about 0.2 to by also rendering instant claim 14 obvious over Durant, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Entire document, particularly as cited above and Abstract; Paragraphs 0006-0007 and 0043).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sauro US2016/0035456). The teachings of Sauro are discussed in detail above with regards to instant claim 13 from which instant claims 14-16 depend, wherein Sauro also discloses that in addition to the polymer, graphene sheets and carbon black, the electrically conductive polymer composition may further comprise various additives including flame retardants and electrically and/or thermally conductive additives (Paragraph 0026) such as alumina and metal nitrides like 2O3 3H2O”) is a well-known flame retardant conventionally utilized in the art, the invention as recited in instant claims 14-16 would have been obvious over the teachings of Sauro given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 13-16 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Eliyahu (US2016/0251558).  Eliyahu discloses a composite material comprising an elastomer matrix formed from a mixture of natural and/or synthetic rubber and a thermoplastic vulcanizate (TPV), such as those disclosed in Paragraphs 0040-0041 and utilized in the examples (reading upon the broadly claimed non-conductive polymer) and having a three-dimensional structure (Paragraph 0033); an inorganic salt as a phase change material encapsulated in the elastomer matrix, such as aluminum hydroxide (Abstract, Paragraph 0036), wherein the inorganic salt may be encapsulated within a material selected from the group consisting of metal oxides, aluminum nitride (as in instant claim 15), boron nitride, graphene, natural expanded graphite, and graphene-metal oxide composites (Paragraph 0038); at least one filler such as natural expanded graphite, graphite, carbon black, and Al(OH)3 (Paragraph 0046); and additionally a material selected from the group consisting of aluminum nitride (as in instant claim 15), boron nitride, carbon black, graphite, graphene, natural expanded graphite, and graphene-metal oxide composites (Paragraph 0047).  Eliyahu discloses that in the most preferred embodiments, the elastomers contain microparticles of a material such as carbon black, graphite, graphene, natural expanded graphite, boron nitride, or aluminum nitride (as in instant claims 13 3 (reading upon and/or rendering the aluminum trihydrate compound of instant claims 14 and 16) and aluminum nitride (as in instant claim 15), the claimed invention as recited in instant claims 13-16 would have been obvious over the teachings of Eliyahu given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aksay (US2017/0243670) discloses a conducting elastomer composition comprising carbon black and functionalized graphene sheets dispersed in a polymer.  Lee (US2016/0380270) discloses a conducting material composition comprising at least two kinds of conductive carbon-based materials selected from the group consisting of carbon nano tube, graphene, and carbon black, dispersed in a polymer.  Wu (US2016/0012936) discloses a graphene printed circuit layer comprising surface-modified nanographene platelets, a carrier resin, and a filler, particularly carbon black, wherein the filler is uniformly placed among the surface-modified nanographene .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 14, 2021